Citation Nr: 9922314	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for cervical degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 60 percent 
for herniated nucleus pulposus at L5-S1.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1997, the RO granted service connection for a 
protruded intervertebral disk, lumbosacral level and 
evaluated the disability as 40 percent disabling.  The RO 
also granted service connection for cervical degenerative 
disk disease at C5-C6 and evaluated the disability as non-
compensably disabling.  The veteran has perfected appeals of 
the initial disability evaluations assigned.  By decision 
dated in October 1998, the RO granted an increased rating of 
60 percent for the veteran's low back disability and granted 
an increased (compensable) rating of 10 percent for his 
cervical disk disease.  The RO noted that 60 percent was the 
schedular maximum for evaluation of intervertebral disc 
syndrome and found that the October 1998 rating decision 
constituted a total grant of benefits sought on appeal.

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not expressed satisfaction with the ratings 
assigned.  In this case, while the RO has correctly noted 
that a 60 percent evaluation for the low back disability is 
the highest possible schedular evaluation under the 
diagnostic code currently utilized to evaluate the 
disability, it cannot be said that this is the highest 
possible evaluation of the veteran's back disability.  See 38 
C.F.R. § 3.321(b)(1) (1998) or 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 and 5286 (1998).  Thus the issue of entitlement to 
an initial rating in excess of 60 percent for the low back 
disability remains at issue.  

The issue of entitlement to an initial rating in excess of 10 
percent for a cervical spine disability is addressed in the 
remand portion of this decision.  


FINDING OF FACT

Herniated nucleus pulposus at L5-S1 is productive of 
pronounced intervertebral disc syndrome. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 60 
percent for herniated nucleus pulposus at L5-S1 have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.17a, Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
had intermittent complaints of back pain beginning in 1987.  
Diagnoses included herniated nucleus pulposus at L5-S1 and 
low back pain and low back strain.  The report of an October 
1996 Magnetic Resonance Imaging (MRI) examination included an 
impression of right paracentral and lateral recess disk bulge 
at the Level of L5-S1 and a normal osseous marrow signal.  A 
Medical Board was convened in November 1996.  The pertinent 
diagnosis from the medical Board was L5-S1 degenerative disk 
disease which had an approximate date of onset of 1987.  It 
was determined by the Medical Board that the disability was 
incurred while the veteran was entitled to basic pay, had not 
existed prior to active duty and was permanently aggravated 
by active duty.  It was recommended that the veteran be 
referred to an Individual Physical Evaluation Board.  

The Physical Evaluation Board determined in December 1996 
that the veteran had chronic back pain with intermittent 
exacerbation since 1987 which was associated with 
degenerative disk disease.  In spite of the condition, it was 
noted that the veteran had performed his military duties 
satisfactorily.  

A VA spine examination was conducted in July 1997.  The 
veteran complained of intermittent episodes of rather severe 
low back pain with radiation into the right lower extremity.  
No surgical treatment had been initiated for the back.  He 
did not have left lower extremity pain.  He complained of 
constant numbness in the lateral aspect of the calf.  He 
reported that he was incapacitated periodically with low back 
pain.  The pain limited his activities and allowed for very 
little recreation.  He experienced back pain after walking 
approximately 1/4 mile.  

Physical examination revealed only minimal back pain.  Range 
of motion of the lower back was only minimally limited.  
Forward flexion was 70 degrees, backward flexion was 20 
degrees, lateral flexion was 30 degrees bilaterally, and 
rotation to either side was 30 degrees.  Rotation motions 
resulted in some back pain.  The veteran reported that he did 
not have significant sciatic pain at the time of the 
examination, but he did experience some numbness.  The right 
Achilles reflex was absent and the left Achilles reflex was 
minimally present.  Straight leg raising to 70 degrees on the 
right produced some right buttock pain, straight leg raising 
to 80 degrees on the left was non-painful.  

There did not appear to be any circumferential atrophy of 
either calf or thigh.  Hypesthesia of the lateral aspect of 
the foot was the only sensory change noted.  X-rays of the 
lumbar spine revealed loss of disc height at the L5-S1 level.  
End plate sclerosis and a vacuum disc were present in this 
area.  Small anterior osteophytes were also present in this 
area.  A facet hypertrophy was noted at L5-S1.  No other 
osseous abnormalities were identified.  The impression from 
the X-ray examination was moderate degenerative changes at 
L5-S1.  The diagnosis from the VA examination was protruded 
intervertebral disk at the lumbosacral level.  

A VA general medical examination was also conducted in July 
1997.  The veteran reported that he had had back problems 
since lifting a heavy object in 1991.  He had not sought 
treatment for a back disability since discharge from active 
duty.  It was noted that the veteran's back pain interfered 
with domestic work, particularly raking, bending or anything 
involved with domestic work in or out of doors.  Walking, 
sitting and driving did not cause problems.  He could only 
run for short distances before he experienced pain in his 
right leg.  The veteran had to give up running due to leg 
pain but was able to bicycle.  His relationships had not been 
affected by his back pain.  It was noted that the general 
physical examination was essentially negative.  

The report of a June 1998 VA spine examination has been 
associated with the claims file.  The veteran complained of 
constant pain in the low back.  The pain would wax and wane 
but was always present.  It was aggravated by running, 
twisting and lifting.  The pain was alleviated by meditation, 
hot tub and rest.  He denied bowel or bladder problems.  He 
had constant numbness on the lateral aspect of the right 
foot.  The numbness was increased with prolonged walking or 
prolonged standing.  The veteran also complained of frequent 
cramping in the right calf and foot.  The veteran was able to 
work through his pain utilizing Tai Chi and self-hypnosis.  

Physical examination of the low back revealed normal lumbar 
curvature.  The veteran was non-tender to palpation along the 
entire lumbosacral spine.  No tenderness was present in the 
lumbar musculature.  No scoliosis was noted.  Gait was within 
normal limits and no foot drop was noted.  Straight leg 
raising was negative in both seated and supine positions.  
Reflexes were 2+ and symmetrical at the knees.  Ankle 
reflexes were 1+ on the left and absent on the right.  
Decreased sensation to both light touch and pinprick on the 
lateral aspect of the right foot extending to the right heel 
consistent with the S1 nerve root was observed.  

An X-ray of the lumbosacral spine revealed significant 
degenerative disk changes at L5-S1 associated with reactive 
sclerosis hypertrophic change and a vacuum phenomenon.  



The spine images were relatively stable when compared with 
July 1997 images.  No other significant abnormalities of the 
spine were observed.  The paravertebral soft tissues were 
normal.  The impression from the X-ray examination was 
unprogressive but significant degenerative disk changes at 
L5-S1.  The pertinent impression from the VA examination was 
herniated nucleus pulposus at L5-S1.  

The report of a June 1998 VA brain and spinal cord 
examination was essentially a duplicate of the June 1998 VA 
spine examination.  The additional findings were that the 
veteran did not have headaches or any seizure disorder and no 
bowel or bladder impairment was present.  No smell or taste 
was affected.  The diagnosis was identical to the June 1998 
VA spine examination.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  

Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.


Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation,  see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.  The VA General Counsel in a precedent 
opinion has held that diagnostic code 5293, intervertebral 
disc syndrome, involves loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40, 4.45 is warranted.  
VAOPGCPREC 36-97.

Diagnostic Code 5285 provides the rating criteria for 
evaluation of residuals of a fracture of a vertebra.  Under 
diagnostic code 5285 a 100 percent evaluation may be assigned 
for residuals of a fracture of a vertebra with cord 
involvement,  where the veteran is bedridden, or where the 
veteran requires long leg braces.

Diagnostic Code 5286 provides the rating criteria for 
evaluation of complete bony fixation of the spine.  A 100 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie- Strumpell 
type) or without other joint involvement (Bechtrew type).  38 
C.F.R. § 4.71; Diagnostic Code 5286.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  A rating of 40 percent is the maximum rating 
provided under this Code.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 60 percent rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. Part 4, Code 5293.  60 percent is the highest 
possible evaluation under Diagnostic Code 5293.

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  A 40 percent evaluation requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of those manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  It is noted that 40 percent is 
the maximum rating provided under this Code.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for the lumbar 
spine disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  In general, an allegation of increased 
disability is sufficient to establish a well grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of the lumbar spine disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased rating is well 
grounded.  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.
 
The veteran is receiving the highest possible evaluation for 
his service-connected low back disability under Diagnostic 
Code 5293 (intervertebral disc syndrome).  A 100 percent 
disability evaluation under Diagnostic Code 5285 (a fracture 
of the vertebra) would be warranted when there is cord 
involvement, or the veteran is bedridden or requires long leg 
braces.  This situation clearly does not exist in the 
veteran's case.  A 100 percent disability evaluation would 
also be warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5286 (complete bony fixation (ankylosis) of the spine) with 
ankylosis at an unfavorable angle with marked deformity and 
involvement of major joints or without other joint 
involvement.  However, no ankylosis of the veteran's spine 
has been found.  Accordingly, an evaluation under this 
diagnostic code is not warranted.

As the veteran is in receipt of the maximum schedular 
evaluation for his lumbar spine disability under diagnostic 
code 5293, a higher evaluation with application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45 is not warranted.  



The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The notes that the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1), but that it 
did not actually consider his claim in light thereof.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's lumbar spine disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established. Fenderson v. 
West, 12 Vet. App. 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings. Id. at 9.  In the case at hand, the Board finds that 
a staged rating is not appropriate.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected low back sprain with degenerative changes.  
38 C.F.R. § 4.7.  

Based upon these findings and following a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert v. Derwinski, 1 Vet. 
App. 49, at 56 (1990).  


ORDER

Entitlement to an initial rating in excess of 60 percent for 
a herniated nucleus pulposus at L5-S1 is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to an initial rating in 
excess of 10 percent for his cervical spine disability.  The 
disability has been evaluated by the RO under Diagnostic Code 
5293-5290.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
A 20 percent evaluation is warranted when the intervertebral 
disc syndrome is moderate with recurring attacks.  

A 40 percent evaluation is assigned when there are severe 
symptoms with recurring attacks and intermittent relief.  38 
C.F.R. Part 4, Code 5293.

Diagnostic Code 5290 provides the rating criteria for 
evaluation limitation of motion of the cervical spine.  
Slight limitation of motion of the cervical spine warrants a 
10 percent disability evaluation.  Moderate limitation of 
motion of the cervical spine warrants a 20 percent disability 
evaluation.  Severe limitation of motion of the cervical 
spine warrants a 30 percent disability evaluation.  38 C.F.R. 
Part 4, Code 5290.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, No. 94-242 (U.S. Vet. App. Sept. 22, 1995). 

The VA office of General has determined that the diagnostic 
code 5293 (pertaining to intervertebral disc syndrome) 
contemplates limitation of motion and therefore DeLuca and 
all regulations pertaining to functional limitation apply 
when utilizing the diagnostic code.  VAOPGCPREC 36-97.  A 
corollary of the decision is that ratings cannot be assigned 
for both limitation of motion and intervertebral disc 
syndrome without violating the prohibition against pyramiding 
of ratings because intervertebral disc syndrome has been 
found to implicate limitation of motion.

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance. 



It is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements. The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled. A 
little used part of the groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

Review of the reports of the most recent VA examinations 
demonstrates to the Board that the examiners who conducted 
the examinations did not provide any findings regarding 
functional loss due to pain on use or during flare-ups for 
the service-connected cervical spine disability.  

In light of the above discussion, it is opinion of the Board 
that a contemporaneous and thorough VA examination would be 
of assistance to the Board in clarifying the nature of the 
appellant's service connected cervical spine disability and 
would be instructive with regard to the appropriate 
disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED for further development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for an 
increased evaluation for his cervical spine 
disability.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the claims 
file legible copies of the veteran's complete 
treatment reports from all sources identified 
whose records have not previously been 
secured.  Regardless of the response from the 
veteran, the RO should obtain all outstanding 
VA treatment records.  

2.  The RO should arrange for a VA orthopedic 
examination by an orthopedic surgeon in order 
to determine the nature and extent of 
severity of the service-connected cervical 
spine disability.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner must include an annotation in 
the examination report to the effect that the 
claims file was available and reviewed for 
the examination.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service connected cervical spine 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  It is requested 
that the examiner provide explicit responses 
to the following questions regarding the 
service-connected cervical spine disability:

(a)  Does the service connected cervical 
spine disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?  

(b)  Does the service connected cervical 
spine disability cause weakened movement, 
excess fatigability, and incoordination, and 
if so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform average 
employment in a civil occupation?  If the 
severity of these manifestations can not be 
quantified, the examiner should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected cervical spine disability.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected cervical spine 
disability, and if such overlap exists, the 
degree to which the non-service connected 
problem creates functional impairment that 
may be dissociated from the impairment caused 
by the service connected cervical spine 
disability.  

If the functional impairment created by the 
non-service connected problem can not be 
dissociated, the examiner should so indicate.  
Any opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.    Stegall v. West, 11 Vet. 
App. 268 (1999).

4.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to an initial evaluation in 
excess of 10 percent for cervical 
degenerative disc disease at C5-6.  The RO 
should document its consideration of the 
applicability of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (1998).

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

